Title: To Thomas Jefferson from James Maury, 21 July 1807
From: Maury, James
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Liverpool 21 July 1807
                        
                        Captain Woodhouse takes charge of a small parcel, recieved with a letter which is inclosed.
                        I well remember what you said some years past of the awful times. The corresponding crisis now seems fast
                            approaching: and, altho’ I would fain hope all Europe is not again to be under one sovereign; yet the present prospect
                            looks something like it.
                        The crops of wheet in this country are promising:—in addition to which, not only that article;—but
                            flour, in particulur, pours into this port so abundantly that prices are greatly fallen. The former 9/6 or 10/6 ⅌ 70 lb. The other 36/ or 39/, ⅌ barrel of superfine.
                        From all quarters I learn the last, news by no means a favorable, year for Cotten in Geogia & Carolina; yet
                            the importations of this crop so far exceed any that have been, that I thinke there now is only wanting a succession of two
                            or three favorable years in the U.S.A. to produce more than Europe will want.
                        I beg leave to present you my best wishes with the assurance of the respect & attachment with which I
                            have the honour to be
                  your obliged friend & Servant
                        
                            James Maury
                     
                        
                    